 



Exhibit 10.2
SAPIENT CORPORATION
RESTRICTED STOCK UNITS
AGREEMENT
     In recognition of the important contributions that __________ (the
“Director”) makes to the success of Sapient Corporation (the “Company”) and its
Affiliates (together with the Company, the “Company Group”) as a member of the
Company’s Board of Directors, the Company hereby grants to the Director,
pursuant to the Sapient Corporation 1998 Stock Incentive Plan (the “Plan”), the
Restricted Stock Units Award described below.

1.   The Restricted Stock Units Award. The Company hereby grants to the Director
_______________(_____) Units, subject to the terms and conditions of this
Agreement and the Plan. An Award shall be paid hereunder, only to the extent
that such Award is Vested, as provided in this Agreement. The Director’s rights
to the Units are subject to the restrictions described in this Agreement and the
Plan in addition to such other restrictions, if any, as may be imposed by law.

2.   Definitions. The following definitions will apply for purposes of this
Agreement. Capitalized terms not defined in this Agreement are used as defined
in the Plan.

  (a)   “Agreement” means this Restricted Stock Units Agreement granted by the
Company and agreed to by the Director.     (b)   “Award” means the grant of
Units in accordance with this Agreement.     (c)   “Change in Control” means the
occurrence of any of the following events: (i) any “person”, as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, J. Stuart Moore, any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, or any corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportion as their ownership of stock
of the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities; (ii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; (iii) the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale of
disposition by the Company of all or substantially all of the Company’s assets;
or (iv) individuals who, on the date on which the Plan was adopted by the Board,
constituted the Board of

 



--------------------------------------------------------------------------------



 



      Directors of the Company, together with any new director whose election by
the Board or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then still in office who were
directors on the date on which the Plan was adopted by the Board or whose
election or nomination was previously so approved, cease for any reason to
constitute at least a majority of the Board of Directors.

  (d)   “Common Stock” means common stock of the Company, $.01 par value.    
(e)   “Grant Date” means __________, _____.     (f)   “NASDAQ” means the Nasdaq
Stock Market.     (g)   “Payment Date” means, as to Vested Units, within 30 days
of the date on which the Units become Vested, except that in connection with a
Change in Control, the Payment Date shall mean immediately prior to or
coincident with the occurrence of the Change in Control.     (h)   “Unit” means
a notional unit which is equivalent to a single share of Common Stock on the
Grant Date, subject to Section 4.     (i)   “Vested” means that portion of the
Award to which the Director has a nonforfeitable right.     (j)   “Vesting
Dates” means the dates set forth in Section 3.

3.   Vesting.

  (a)   An Award shall become Vested only upon the Vesting Dates described in
this Section 3, except as otherwise provided herein or determined by the Company
in its sole discretion. No portion of any Award shall become Vested on the
Vesting Date unless the Director is then, and since the Grant Date has
continuously been, a Director of the Company.     (b)   Subject to subsections
(c), (d) and (e), below, an Award shall become Vested based on the following
schedule.





     
Vesting Date
  Percentage Vested on Anniversary Date
 
   
First Anniversary of Grant Date
  100%



  (c)   Upon the occurrence of a Change in Control, an Award shall become 100%
Vested, such shares to be distributed immediately prior to or coincident with
the Change in Control.     (d)   Notwithstanding Section 3(b), if the service of
the Director terminates by reason of death or disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Code), the length of the Director’s
service shall be deemed to be six months longer than the actual length;
provided, however, that in no event shall such deemed time



-2-



--------------------------------------------------------------------------------



 



    extension serve to increase the number of Vested shares to more than the
number of shares of Common Stock as equals that number of Units which have been
awarded hereunder.

  (e)   Notwithstanding Section 3(b), in the event that the Director has
completed the full term of service as a Director for which he or she was elected
at an Annual Meeting of Stockholders of the Company, but is not standing for
re-election to a subsequent term as a Director at the Annual Meeting of
Stockholders of the Company at which he or she would otherwise have been
re-elected (the “Retirement Meeting”), all Award shares which are scheduled to
vest subsequent to the Retirement Meeting but within the same fiscal quarter in
which the Retirement Meeting is held shall become Vested shares as of the date
immediately preceding such Retirement Meeting; provided, however, that in no
event shall such deemed time extension serve to increase the number of Vested
Shares to more than the number of shares of Common Stock as equals that number
of Units which have been awarded hereunder.     (f)   In the event that the
Director’s tenure as a member of the Company’s Board of Directors terminates
prior to a Vesting Date for any reason other than as set forth in this
Section 3, including without limitation termination by the Company or the
Company Group, any portion of the Award that has not then become Vested will be
forfeited automatically.

4.   Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably
adjusted.

5.   No Voting Rights/Dividends. The Award shall not be interpreted to bestow
upon the Director any equity interest or ownership in the Company Group prior to
the Payment Date. The Director is not entitled to vote any Common Stock by
reason of the granting of this Award or to receive or be credited with any
dividends declared and payable on any Common Stock underlying any Award prior to
any Payment Date

6.   Payment of Award. On the Payment Date, the Company shall issue to the
Director that number of shares of Common Stock as equals that number of Units
which have become Vested.

7.   Unfunded Status. The obligations of the Company Group hereunder shall be
contractual only. The Director shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Director or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company Group.

8.   No Assignment. No right or benefit or payment under the Plan shall be
subject to assignment or other transfer nor shall it be liable or subject in any
manner to attachment, garnishment or execution.

-3-



--------------------------------------------------------------------------------



 



9.   Amendment or Termination. This Agreement may be amended by mutual written
agreement of the parties.   10.   Governing Law. This Agreement shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts.

        IN WITNESS WHEREOF, Sapient Corporation and _______________ have
executed this Restricted Stock Units Agreement effective as of the _____ day of
__________, _____.

                  Sapient Corporation       Director    
 
               
 
                           
By:
               
 
               
Title:
               
 
               

-4-